                      Case: 3:19-cv-00636 Doc #: 3 Filed: 03/22/19 1 of 1. PageID #: 15
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 NorthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


              JAMIE L. CHAMBERS-POPE,                          )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-00636
                           PMAB, LLC,                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JAMIE L. CHAMBERS-POPE                                                                                       .


Date:          03/22/2019                                                          s:/ Taxiarchis Hatzidimitriadis
                                                                                         Attorney’s signature


                                                                               Taxiarchis Hatzidimitriadis, #6319225
                                                                                     Printed name and bar number




                                                                       2500 S. Highland Ave., Ste. 200, Lombard, IL 60148
                                                                                               Address

                                                                                      thatz@sulaimanlaw.com
                                                                                            E-mail address

                                                                                          (630) 575-8181
                                                                                          Telephone number

                                                                                          (630) 575-8188
                                                                                             FAX number
